Sullivan, J. P.,
dissents in a memorandum as follows: Petitioner, the holder of an off-premises liquor license, was, after a hearing, found guilty of a violation of Alcoholic Beverage Control Law § 102 (3-b), based on the purchase by its principal, Lina Fang, of $4,195.89 worth of liquor from a New Jersey licensee, not duly licensed within this State. Petitioner did not present any evidence at the hearing, resting at the conclusion of the Liquor Authority’s case. Although Ms. Fang, *272at an investigative interview, admitted making the purchase at issue on November 14, 1989, in addition to smaller purchases prior to that date, for resale in the licensed premises, she now insists that she purchased the liquor in question, consisting of 173 bottles of liquor and six gift packs of various brands of whiskey, "for personal use for the Christmas holidays”. This defense, which the majority makes much of, is being raised for the first time in this CPLR article 78 proceeding. An agency intelligence report notes that Ms. Fang told the New Jersey State Police investigator who arrested her for the illegal transportation of alcoholic beverages that she purchased the beverages for her own personal use. However, according to the record before the administrative agency, this defense was never asserted as such at the Liquor Authority investigative interview or at the hearing.
In any event, the finding that petitioner purchased the liquor for resale is supported by substantial evidence.
Nor was the imposition of a sanction of revocation and $1,000 bond forfeiture an abuse of discretion. By purchasing liquor for resale in violation of Alcoholic Beverage Control Law § 102 (3-b), petitioner, licensed by this State for the sale of liquor, has cheated the State of its right to tax revenues, deprived licensed New York State wholesalers of business which rightfully should be theirs and obtained an unfair economic advantage over its competitors. These are legitimate concerns of the State and its citizens. This flagrant violation should not be treated lightly and, if such conduct is to be deterred, an effective response is required.